 

  

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

- FEB.2 0 2029

  

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA tna oe a
EAN OBTRRGS OF CAMEOANIA

UNITED STATES OF AMERICA _ JUDGMENT IN A C Dee
(For Revocation of Probation or Supervised Re esctoree
(For Offenses Committed On or After November 1, 1987)

 

 

V

SALVADOR JACOBO-MORALES (1)
Case Number: 3:20-CR-10008-JLS

Thomas 8. Sims
Defendant’s Attorney

 

REGISTRATION NO. 84374-008

o-

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1 and 2

Li was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation .
1&2 nvl, Committed a federai, state or local offense

_ Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If orderéd to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.
-February 14, 2020

Date of Imposition of Sentence.
OBL, wat BD

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

   
 

 
7

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: SALVADOR JACOBO-MORALES (1) Judgment - Page 2 of 2
CASE NUMBER: 3:20-CR-10008-JLS

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 months (11 months concurrent and 1 month consecutive to sentence imposed in 19CR4226-JLS)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1, Western Region (Southern District of California)

DM 0

Ol The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CL] at AM. on

 

 

_] as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

1 onor before

Las notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on _ to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:20-CR-10008-JLS
